Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches that the follicles have started from a single root at A, coordinates (8, 2), and then became separate. In one embodiment, Algorithm 2 will start scanning the image from row 1 and column 1 It proceeds to scan columns 1 to 18 in row 1. Then it starts scanning row 2 from column 1 to 18, which is usually a left to right scan. When it reaches point A (8, 2) it detects a possible dark follicle pixel. Detection of a dark pixel presents two possibilities. The first is that the dark pixel is an instance of a newly detected follicle or, two it is the continuation of a previously detected follicle. To confirm this, the surrounding pixels can be examined. In a further embodiment, Algorithm 2 checks points (9,1), (8,1), (7,1) and (7,2), seen on the image in FIG. 8, to determine if any other dark pixels are connected and to determine if a newly detected dark pixel is a continuation of a follicle, the already detected follicles in surrounding four pixels can be analyzed. If a continuation of dark pixels is found in adjoining pixels, the endpoint or tail is updated with current pixel coordinates of the already detected follicle unit, for which the current pixel is treated as a continuation, for example US publications 20160253799. However, the prior art of record fails to show the limitation of claims 1, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 





/XIN JIA/
Primary Examiner, Art Unit 2667